Citation Nr: 1020870	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim of entitlement 
to service connection for PTSD.

In March 2010, the Veteran and his representative appeared at 
the RO to present oral testimony in support of his claim 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing has been obtained and associated 
with the Veteran's claims file.

For the reasons that will be discussed below, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The Board notes that the report of a November 2005 VA 
psychiatric examination shows that the Veteran had reported 
having a pending claim for Social Security Administration 
(SSA) disability benefits and indicated that his psychiatric 
symptoms associated with his PTSD and the side effects of 
medication used to treat these symptoms contributed to his 
inability to work.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist 
includes a duty to obtain SSA records and to otherwise 
request information and pertinent records from other Federal 
agencies when on notice that such information exists and is 
deemed pertinent to the Veteran's claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992); Tetro v. Gober, 14 
Vet. App. 110 (2000).

The Veteran claims that his PTSD is related to several 
stressors that are alleged to have occurred during active 
duty, including a sexual assault in which he was raped by two 
senior enlisted men and also exposure to combat-related 
stressors that reportedly occurred during his tour of duty in 
the Republic of Vietnam.  Clinical records associated with 
his claims file show a diagnosis of PTSD linked to these 
stressor accounts.  However, the claims file indicates that 
further evidentiary development is necessary with respect to 
verifying the combat-related stressors reported by him before 
the claim can be adjudicated on the merits.  In this regard, 
the Veteran's service personnel records show that he served 
in the Republic of Vietnam from July 18, 1971 to April 29, 
1972.  The Veteran reports that during this period, he was a 
personal aide to a "Lieutenant Colonel [redacted]" of "HQ DRAC 
US MACV, Advisory Team 52," who was reportedly killed in 
action.  The Veteran claims to have had a friendship with 
this officer, and provides alternating accounts of having 
been actually present when Lt. Col. [redacted] died, or of not 
being present at his death but of feeling personally 
devastated and emotionally distraught and fearful for his 
personal safety upon learning that Lt. Col. [redacted] had been 
killed.  At his March 2010 hearing, however, the Veteran 
stated in his oral testimony that his officer's name was 
"Colonel [redacted] (ph)."  The Veteran also presented an 
account of having come under sustained enemy mortar fire for 
3 to 4 days in April 1972, while part of MACV Advisory Team 
52 attached to a unit of South Vietnamese Army forces 
operating in an unnamed city just to the north of Saigon.

Although the Veteran's DD 214 Form shows that his military 
occupational specialty (MOS) was as a 71B20 clerk typist at 
the time of his separation and that his military decorations 
are not the types of awards that per se indicate combat 
exposure, a review of his DA 20 Forms indicate that he was 
assigned to the "HQ DRAC US MACV" (Headquarters, Delta 
Regional Assistance Command, U.S. Military Assistance Command 
Vietnam) and also had duty with "TM 60 Ranger Com."  His 
personnel records also indicate that he was attached to the 
21st Infantry Division Combat Assistance Team, MACV Advisory 
Team 51 (APO 96402).  Lastly, his DA 20's reflect that 
although he served as a 71B20 clerk typist, at one point 
during his service in Vietnam his MOS was an 11B40 security 
squad leader from January 24, 1972 to April 28, 1972.  The 
MOS designation 11B40 indicates that he served as an 
infantryman.  Although the Veteran is not shown to have been 
awarded a Combat Infantryman Badge, the Board is of the 
opinion that the presence of these aforementioned notations 
in his service personnel records are sufficient to warrant 
further investigation by VA to determine whether the 
Veteran's claimed combat-related stressor incidents are, in 
fact, verifiable, or if his attachment to the aforementioned 
units indicate exposure to combat.  (See Pentecost v. 
Principi, 16 Vet. App. 124 (2002): military unit records do 
not necessarily need to establish with specificity that an 
individual was exposed to a stressor incident; documentary 
evidence indicating that the individual was attached to a 
particular unit during the time that a stressor incident 
occurred in the unit's vicinity may be sufficient to 
demonstrate his exposure to the stressor.)

The Board notes at this juncture that some development had 
been previously undertaken by the RO in an inquiry to the 
Joint Services Records Research Center (JSSRC, formerly U.S. 
Center for Unit Records Research) to verify these stressors.  
However, such research was focused only on "MACV, Advisory 
Team 52 (emphasis added)" based on the Veteran's written 
statements, whereas no research in this regard was focused on 
MACV, Advisory Team 51, which was the actual unit number 
listed in the Veteran's service personnel records as being 
associated with his Vietnam service.  Therefore, 
notwithstanding the Veteran's recollection of being on Team 
52, the investigation conducted by action of this remand 
should be directed towards MACV, Advisory Team 51.

Lastly, the Veteran presented a stressor account in which he 
was reportedly present during the shooting of three 
servicemen in the shower room of a military facility by a 
deranged serviceman that took place between October 1971 and 
November 1971 at the U.S. military base in Can Tho, Republic 
of Vietnam.  According to the Veteran's account, he was at 
this location on R & R leave when the incident occurred.  As 
there is sufficient detail presented as to time and location 
when the alleged stressor occurred, development should be 
undertaken to verify the reported stressor.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated or counseled him for 
PTSD.  After obtaining the necessary 
waivers, the RO should obtain copies of 
those pertinent records not already 
associated with the evidence.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  The RO should contact the SSA and 
request that it provide VA with copies of 
all clinical and administrative records 
reviewed by SSA as they pertain to the 
Veteran's claim for SSA disability 
benefits.

If these records, or any other records 
deemed relevant to the appeal, are 
unobtainable by VA, the RO should so state 
in the claims file and provide an 
explanation as to why they could not be 
obtained.

3.  The RO should contact the JSRRC and 
request that the appropriate development 
be undertaken to verify the following 
stressors:

(a.)  Do official military casualty 
reports demonstrate that there was a 
combat-related casualty involving 
the death or injury of an officer, 
"Lieutenant Colonel [redacted]" and/or 
"Colonel [redacted] (ph)" of HQ DRAC 
US MACV (Headquarters, Delta 
Regional Assistance Command, U.S. 
Military Assistance Command 
Vietnam), Advisory Team 51?  If so, 
was the casualty sustained between 
July 1971 to April 1972?

(b.)  Did the military unit 
identified as "MACV Advisory Team 
51" come under enemy fire or 
otherwise engage enemy forces in 
combat at any time in April 1972 
while operating in the field in 
support of allied forces of the Army 
of the Republic of Vietnam (ARVN)?

(c.)  Do the historical records of 
the units identified in the 
Veteran's DA 20 Forms as "TM 60 
Ranger Com" and the "21st Infantry 
Division Combat Assistance Team, 
MACV Advisory Team 51 (APO 96402)" 
indicate participation of these 
units in combat against enemy forces 
during service in the Republic of 
Vietnam during the period from July 
1971 - April 1972?

(d.)  Was there an incident 
involving the shooting of three 
servicemen in the shower room of a 
military facility by a fellow 
serviceman that took place between 
October  - November 1971 at the U.S. 
military base in Can Tho, Republic 
of Vietnam?

4.  Thereafter, the Veteran should be 
scheduled for a comprehensive VA mental 
disorders examination to determine the 
diagnoses of all psychiatric disorders that 
are present.  The entire claims file must 
be made available to the examiner in 
conjunction with this examination.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the Veteran's current 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the Veteran's alleged stressors 
(to include both his combat-related 
stressors and the sexual assault stressor) 
are sufficient to produce PTSD; and (2) 
whether there is a link between the current 
PTSD and the aforementioned stressors if 
found sufficient to produce PTSD by the 
examiner.  

As to any other psychiatric disorders 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disorder or disorders 
are due to military service or any incident 
thereof.  

A complete rationale must be provided for 
any opinion provided.

5.  The RO should clearly state in the 
examination notification letter sent to 
the Veteran that he is legally obligated 
to report for the above examination, 
pursuant to 38 C.F.R. § 3.655 (2009).

6.  After undertaking any other development 
deemed essential in addition to that 
specified above, the claim of entitlement 
to service connection for PTSD should be 
readjudicated.  In the event that the claim 
on appeal remains denied, the Veteran 
should be provided a supplemental statement 
of the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and regulations, 
and the reasons for the decision.  After he 
has been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

